IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 01-30733
                         Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

MICHAEL BELL,

                                          Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
               for the Western District of Louisiana
                      USDC No. 93-CR-30033-2
                        --------------------
                          February 21, 2002

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Michael Bell, federal prisoner #23819-044, appeals the

district court’s dismissal of his 28 U.S.C. § 1651 petition.

“The All Writs Act [28 U.S.C. § 1651(a)] is a residual source of

authority to issue writs that are not otherwise covered by

statute.   Where a statute specifically addresses the particular

issue at hand, it is that authority, and not the All Writs Act,

that is controlling.”    Carlisle v. United States, 517 U.S. 416,

429 (1996) (internal citation and quotation omitted).     The proper

vehicle for attacking errors that occurred during or before

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-30733
                               -2-

sentencing is a 28 U.S.C. § 2255 motion.   See Reyes-Requena v.

United States, 243 F.3d 893, 901 (5th Cir. 2001).   Bell is

attacking the validity of his conviction and is currently still

incarcerated; therefore 28 U.S.C. § 1651 is not controlling.

     The decision of the district court is AFFIRMED.